DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 and 09/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite “determining a first portion of the plurality of data objects based on the data model and the activated lineage object, wherein the first portion of data objects and the activated lineage object are associated with a same layer; determining an anchor object from the first portion of data objects based on one or more characteristics of the first portion of data objects”.
For proper antecedent basis and consistency in claim terminology used throughout the claims, the following amendments should be made:  
“determining a first portion of the plurality of data objects based on the data model and the activated lineage object, wherein the first portion of data objects and the activated lineage object are associated with a same data model layer; 
determining an anchor data object from the first portion of data objects based on one or more characteristics of the first portion of data objects”.

The remaining claims are rejected for their dependency on a rejected independent claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, and 15, respectively, of U.S. Patent No. 11,194,845 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application anticipate and are broader than those of the reference patent.  Claim 1 of the present application and claim 3 of the reference patent are representative and are mapped below.

USPN 11,194,845 – Claim 3
Application No. 17/542,148 – Claim 1
A method for managing data using a computer that includes one or more processors, wherein each step of the method is performed by the one or more processors, comprising: 

providing a data model that includes a plurality of data objects that are associated with one or more layers of the data model; 

providing a lineage model that includes one or more lineage objects, wherein the one or more lineage objects are each associated with one of the one or more data model layers; 


activating one of the one or more lineage objects based on an association with a data model layer; 

determining a first portion of the plurality of data objects based on the data model and the activated lineage object, wherein the first portion of data objects and the activated lineage object are associated with a same layer; 

determining an anchor object from the first portion of data objects based on one or more characteristics of the first portion of data objects; 

instantiating a display engine to perform actions, including: 

generating a graphical user interface (GUI) that includes a lineage panel and an object panel; 

displaying, in the lineage panel, the lineage model and the one or more lineage objects; 

displaying, in the object panel, the first portion of the data objects; and 

determining another activated lineage object based on one or more inputs to the lineage panel; 

automatically determining another portion of the plurality of data objects based on the other activated lineage object, wherein the other portion of the data objects is displayed in the object panel;

employing a search of the data model to provide dependency information based on using a position of the anchor data object in the data model to perform further actions, including: 

determining one or more attributes that are associated with the anchor data object; 

searching the data model based on the one or more attributes and one or more other attributes that are associated with the plurality of data objects in the data model; and 

providing the dependency information based on one or more associations or the one or more attributes and the one or more other attributes; 

determining a second portion of the plurality data objects based on the dependency information; 

employing the geolocation information to select one or more features, including a time zone, spoken language, currency or calendar format, wherein the one or more selected features are presented in or more of a user interface, a report, an internal process, or a database; and

presenting a list of the second portion of data objects or the dependency information to a user, wherein the presentation includes the one or more selected features in the one or more of the user interface, the report, the internal process or the database.
A method for managing data using a computer that includes one or more processors, wherein each step of the method is performed by the one or more processors, comprising: 






providing a lineage model that includes one or more lineage objects, wherein the one or more lineage objects are each associated with one of one or more data model layers of a data model that includes a plurality of data objects; 

activating one of the one or more lineage objects based on an association with a data model layer; 

determining a first portion of the plurality of data objects based on the data model and the activated lineage object, wherein the first portion of data objects and the activated lineage object are associated with a same layer; 

determining an anchor object from the first portion of data objects based on one or more characteristics of the first portion of data objects; 




generating a user interface that includes a lineage panel and an object panel; 


displaying, in the lineage panel, the lineage model and the one or more lineage objects; 

displaying, in the object panel, the first portion of the data objects; 

determining another activated lineage object based on one or more inputs to the lineage panel; 

determining another portion of the plurality of data objects based on the other activated lineage object, wherein the other portion of the data objects is displayed in the object panel; and 


























employing geolocation information to select one or more features, including a time zone, spoken language, currency or calendar format, wherein the one or more selected features are presented in or more of the user interface, a report, an internal process, or a database.


Allowable Subject Matter
Claims 1-20 would be allowable if the nonstatutory double patenting rejection and the rejection under 35 U.S.C. 112(b), set forth in this Office action, were withdrawn.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record, Simon et al. (US 2019/0188308 A1), teaches that lineage graphs corresponding to data objects are generated. A data object of the data objects is associated with a source dataset table stored at a data lineage server (DLS). The source dataset table includes data of the data object received from a dataset stored at a data source system (DSS). A lineage graph corresponding to the dataset is determined from the lineage graphs. Based on the lineage graph, one or more data lineage structures are provided. The one or more data lineage structures include data from the dataset and from one or more datasets related to the dataset, and define lineage relationships between the data object and one or more data objects corresponding to the one or more datasets.

The prior art of record, Senneville et al. (US 2009/0012983 A1), teaches integrating data between source data and a target application processing target data. A declarative data integration specification including a lineage information linking a source dimensional member of the source data and a target dimensional member of the target data is defined. A data movement specification using the data integration specification including the lineage information, a source reference to a source data model, a target reference to a target data model and a query specification for extracting source data for the target application is generated and the source data to the target application using the data movement specification is provided. A federated member-based metadata model including a source metadata model, a target metadata model, the lineage information mapping the source dimensional member and the target dimensional member; and a link connecting the source package layer and the target package layer, is also provided.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 8, & 15.
Thus, independent claims 1, 8 & 15 are patently distinct over the prior art of record for at least the reasons above. The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/23/2022